Name: Commission Regulation (EEC) No 1695/80 of 30 June 1980 determining, in respect of the 1980/81 sugar marketing year, the amounts for storage and packing costs and the premium for raw sugar referred to in Regulation (EEC) No 2103/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 80 Official Journal of the European Communities No L 166/81 COMMISSION REGULATION (EEC) No 1695/80 of 30 June 1980 determining, in respect of the 1980/81 sugar marketing year, the amounts for storage and packing costs and the premium for raw sugar referred to in Regula ­ tion (EEC) No 2103/77 THE COMMISSION OF THE EUROPEAN COMMUNITIES, intervention in the producing regions of the Commu ­ nity, the premium should be set at 0-725 ECU per 100 kilograms of raw sugar expressed in white value ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1 396/78 (2), and in particular Articles 9 (6) and 1 1 (3) thereof, Article 1 1 . For the 1980/81 sugar marketing year the amount of the storage costs as referred to in the first subparagraph of Article 8 (5) of Regulation (EEC) No 2103/77 shall be 0.032 ECU per 100 kilograms of sugar per 10 - day period . 2 . For the 1980/81 sugar marketing year the flat rate amount of the costs in respect of the types of packing referred to in Article 17 (2) (a) and (b) of Regu ­ lation (EEC) No 2103/77 shall be 1-408 ECU per 100 kilograms of sugar . whereas Commission Regulation (EEC) No 2103/77 of 23 September 1977 laying down detailed rules for the buying in by intervention agencies of sugar manu ­ factured from beet and cane harvested in the Commu ­ nity (3) provides that the storage costs applicable when a storage contract is concluded in accordance with Article 2 (2) of Council Regulation (EEC) No 447/68 of 9 April 1968 laying down general rules for interven ­ tion buying of sugar (4 ), as last amended by Regulation (EEC) No 1 359/77 (5), are to be determined at a flat rate for each sugar marketing year per 100 kilograms and per 10-day period , and that the cost of any special packing required by and chargeable to the interven ­ tion agency is also to be determined at a flat rate per 100 kilograms for each sugar marketing year ; Article 2 1 . For the 1980/81 sugar marketing year the amount of the premium referred to in Article 14 (4) of Regulation (EEC) No 2103/77 shall be 0-725 ECU per 100 kilograms of raw sugar expressed in white value . 2 . The amount referred to in paragraph 1 shall be granted only for raw sugar produced and accepted for intervention in the regions of Belgium , France, Germany and Italy . Whereas Article 14 of Regulation (EEC) No 2103/77 provides that, for Community regions in which a quality premium is actually obtained on the market when raw sugar is sold after refining, the intervention agencies concerned shall grant a premium for such sugar and that the regions concerned and the amount of the premium are to be determined before the begin ­ ning of the sugar marketing year ; whereas a survey of the market situation in the various Community regions shows that, for the 1980/81 sugar marketing year, as regards raw sugar produced and accepted for (&gt;) OJ No L 359, 31 . 12 . 1974, p. 1 . (2 ) OJ No L 170, 27 . 6 . 1978 , p. 1 . (&gt;) OJ No L 246, 27. 9 . 1977, p. 12. (&lt;) OJ No L 91 , 12 . 4 . 1968 , p. 5 . (5) OJ No L 156, 25 . 6 . 1977, p. 7 . Article 3 This Regulation shall enter into force on 1 July 1980 . No L 166/82 Official Journal of the European Communities 1 . 7 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1980 . For the Commission Finn GUNDELACH Vice-President